Citation Nr: 0905578	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for disability claimed 
as back pain.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1985 
to September 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision in which 
the RO  in Philadelphia, Pennsylvania denied, inter alia, 
claims for service connection for hearing loss of the left 
and of the right ear, for tinnitus, and for back pain.  The 
Veteran filed a notice of disagreement (NOD) in January 2006, 
noting his disagreement only with the denial of service 
connection for hearing loss of the left ear, for tinnitus, 
and for back pain. August 2005.  However, the RO issued a 
statement of the case (SOC) in May 2007 addressing claims for 
service connection for hearing loss of the left and of the 
right ear, tinnitus, and for back pain.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007 with each issue addressed in 
the SOC, as reflected on the title page.

In the Veteran's June 2007 substantive appeal, he requested a 
video conference hearing.  A July 2007 RO letter notified  
the Veteran of a video conference hearing scheduled for 
August 28, 2007;  however, the Veteran failed to appear on 
the scheduled hearing date, and no further communication was 
received from the appellant or his representative regarding 
the hearing request or his failure to appear.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2. The Veteran currently has hearing loss of the left ear to 
an extent recognized as a disability for VA purposes, and 
competent evidence indicates that  the Veteran's pre-existing 
left ear hearing loss was aggravated by service.

3.  The Veteran does not have right ear hearing loss to an 
extent recognized as a disability for VA purposes.

4.  There were no complaints, findings, or diagnosis of 
tinnitus d in service, and the only competent, probative 
opinion to address the question of whether there exists a 
nexus between service and any current tinnitus weighs against 
the claim.

5.  Although service treatment records reflect complaints of 
back pain, there is no medical evidence establishing that the 
veteran has, or ever has had, an actual back disability.  


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in his favor, the criteria 
for service connection for hearing loss of the left ear are   
met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2008).

2.  The criteria for service connection for hearing loss of 
the right ear are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2008).

3.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for dsability claimed 
as back pain are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

As regards the claim for service connection for hearing loss 
of the left ear, given the favorable disposition of this 
claim, the Board finds that all notification and development 
actions needed to fairly adjudicate this claim have been 
accomplished.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In view of the Board's favorable disposition of the claim for 
service connection for hearing loss of the left ear, the 
Board finds that all notification and development action 
needed to fairly adjudicate that claim has been accomplished.

As for the remaining claims, the Board notes that, in an 
August 2005 pre-rating letter, the RO provided notice of the 
evidence and information needed to substantiate his claims 
for service connection.  This letter also informed the 
Veteran of what information and evidence must be submitted by 
him and what information and evidence would be obtained by 
VA.  The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims (consistent with Pelegrini and the 
version of the version of 3.159 then in effect).  The October 
2005 RO rating decision reflects the initial adjudication of 
the claims for service connection.  Hence, the August 2005 
letter-which meets all four of Pelegrini's content of notice 
requirement-also meets the VCAA's timing of notice 
requirement.

While the Veteran was not provided information regarding VA's 
assignment disability ratings and effective dates, on these 
facts, such omission is not shown to prejudice the Veteran.  
As the Board herein denies each of the remaining claims for 
service connection on appeal, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman. 

Additionally, the claims file reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters on appeal.  
Pertinent medical evidence of record includes the Veteran's 
service treatment records (STRs) and the reports of September 
2005 VA audiological evaluation and VA general medical 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. See 
also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that, when no preexisting 
condition is noted upon entry into service, a veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit held, in Wagner, that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by 
clear and unmistakable evidence that (1) the Veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

In this case, the Veteran claims that his pre-existing 
hearing loss of the left ear was aggravated in service. 
Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that service connection for hearing loss of the left ear is 
warranted.

STRs prior to the Veteran's active service show that 
audiometric testing performed in December 1984 for the 
purpose of flying training revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
15
45

Audiometric testing performed at service entrance in 
September 1985 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
5
LEFT
5
5
0
10
40

The Veteran was diagnosed with mild high frequency hearing 
loss, left ear that was nonprogressive compared with last 
physical.  Hearing protection was recommended. 

As the above-described evidence clearly indicates that the 
veteran had hearing loss in the left ear that pre-existed 
service.  Thus, the first prong of the standard for rebutting 
the presumption of soundness has been met.

As for the second prong, in-service audiometric testing 
performed during an annual flying class examination in April 
1988 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
5
0
15
60

Audiometric testing performed in May 1997 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
0
5
5
10
70

An April 1999 physical profile report reflects that the 
Veteran was assigned an H3 for hearing.  

A May 2000 aeromedical summary reflects that the Veteran had 
a history of asymmetric high frequency hearing loss prior to 
entry into active duty.  The Veteran attributed his hearing 
loss to weapon firing without adequate hearing protection 
prior to military service.  Over the next twelve years, the 
Veteran showed minimal progression of his hearing loss on 
annual audiograms.  He denied tinnitus, dizziness, or 
headaches.  The Veteran was diagnosed with stable asymmetric 
hearing loss with H-3 profile.  

Audiometric testing performed in May 2005 revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
10
LEFT
0
5
0
20
70

Remarks included that the Veteran had steady noised exposure 
with asymmetric hearing loss.  The Veteran was given an H3 
physical profile.   

Post-service medical records reflect that in September 2005, 
the Veteran was afforded a VA audiological evaluation, the 
report of which includes a notation that the claims file was 
reviewed.  The examiner opined that the Veteran had hearing 
loss in the beginning of his Air Force career with 4 KHz 
showing a 40 decibel hearing loss in the left ear.  Testing 
revealed that the right ear was within normal limits.

Audiometric testing performed in September 2005 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
0
5
0
25
70

The Veteran's speech discrimination score on the Maryland CNC 
word list was 100 percent in the right ear and 96 percent in 
the left ear.  

The VA examiner opined that it is at least as likely as not 
that the Veteran's hearing loss was aggravated by the noise 
he was exposed to while service in the Air Force.

The Board finds that this opinion provides a nexus between 
current hearing loss in the left ear and service. The Board 
notes that the examiner both reviewed the claims file and 
examined the Veteran prior to rendering his opinion.  
Significantly, the opinion of the VA examiner regarding 
aggravation of the Veteran's pre-existing hearing loss of the 
left ear is not contradicted by any other medical evidence or 
opinion. The Board also emphasizes that VA adjudicators are 
not free to ignore or disregard the medical conclusions of VA 
medical professionals, and are not permitted to substitute 
their own judgment on a medical matter.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 
Vet. App. 66 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection for hearing loss of the 
left ear is warranted.

With regard to the Veteran's hearing loss in the right ear, 
the competent evidence does not reflect the presence of 
hearing loss in the right ear to an extent recognized as a 
disability during the period of the Veteran's active service.  
As noted above, audiometric testing records from service 
contain no evidence of a hearing loss disability as defined 
by § 3.385. 

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the post-service evidence also does not reflect 
that the Veteran has current right ear hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008).

On September 2005 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
5
LEFT
0
5
0
25
70
The Veteran's speech discrimination score on the Maryland CNC 
word list was 100 percent in the right ear and 96 percent in 
the left ear.  

Thus, in this case, the competent medical evidence of record 
simply does not establish current right ear hearing loss 
disability, and neither the Veteran nor his representative 
have presented, identified, or even alluded to the existence 
of any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, the 
competent evidence   establishes that the veteran does not 
have the disability for which service connection is sought, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
appeal, the claim for service connection for hearing loss of 
the right ear must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met.

B.  Tinnitus

STRs reflect no complaints, findings or diagnosis of tinnitus 
during the Veteran's period of service.  An April 2000 STR 
indicates that the Veteran did not have tinnitus. 

The September 2005 VA audiology examination report reflects 
that the Veteran stated that within the prior six months, he 
had developed an intermittent tinnitus in his left ear.  He 
reported episodes of tinnitus occurring about one time per 
month, maybe lasting up to two minutes.  His tinnitus was a 
high pitch ringing-type tone.  The VA examiner opined that 
the complaint of tinnitus, in that it occurs so infrequently, 
it is less likely than not related directly to noise exposure 
in the military.   

In this case, the Board finds the opinion of the VA examiner 
dispositive of the medical nexus question.  As the examiner 
explained the reasons for her conclusions, which were based 
on consideration of record (for which she provided an 
accurate recitation of the medical evidence in the claims 
file), the Board finds that this opinion constitutes 
competent and probative evidence on the matter upon which the 
claim turns.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Significantly, neither the appellant nor his representative 
has identified or even alluded to the existence of any 
contrary medical opinion-one that would, in fact, support a 
relationship between the Veteran's military service and 
tinnitus.  Moreover, as laypersons without the appropriate 
training and expertise, neither the appellant nor his 
representative is competent to controvert the conclusions of 
the VA examiner on the basis of lay assertions, alone.  See 
Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Under these circumstances, the Board finds that the claim for 
service connection for tinnitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



C.  Disability Claimed as Back Pain

STRS reflect that the Veteran was seen for complaints of 
sharp intermittent pain in the mid left back.  He was found 
to have point tenderness and was assessed with myofascial 
pain.  April and May 2005 STRs reflect that the Veteran 
complained of low back pain that "comes and goes" and if he 
sits or drives too long, he gets a knot in his back.  He was 
assessed with lumbago.  A May 2005 MRI of the lumbar spine 
revealed findings that were normal and the impression was no 
evidence for a disc herniation or spinal stenosis.

A September 2005 VA general medical examination report 
reflects that the Veteran complained of chronic lower back 
pain.  Physical examination revealed that he had flexion to 
90 degrees, hyperextension to 30 degrees, lateral flexion to 
30 degrees, and rotation to 30 degrees.  No deformities were 
noted.  No paraspinal muscle spasm was noted.  The VA 
examiner noted that a review of the MRI and x-rays associated 
with the claims file revealed no abnormalities.  The 
assessment was chronic lower back pain with no evidence of 
arthritis or disc disease.  The examiner furthered that this 
was musculoskeletal and seemed to occur with driving, and was 
muscle pain. 

In this case, the Board finds that the service connection 
claim must fail, as there is no competent and persuasive 
medical evidence of a current back disability for which 
service connection can be granted.

Although the Veteran has complained of back pain, pain alone, 
without medical diagnosis or evidence of underlying 
pathology,  does not constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, there is no 
medical evidence that veteran has a current back disability 
underlying his complaints of chronic back pain.  In fact, on 
examination, the range of motion of his spine was essentially 
normal, and the examiner noted that x-rays of the spine 
revealed no significant or minor abnormality.

Thus, in this case, the competent medical evidence of record 
simply does not establish that the Veteran has, or ever has, 
had a back disability, and neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Thus, where, as here, competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin, 155 F. 3d 
1353; Brammer, 3 Vet. App. at 225.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions.  However, this claim turns on the medical matter 
of current disability, a matter within the province of 
trained medical professionals.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186. Hence, he cannot support 
the claim on the basis of such lay assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for back pain must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for hearing loss of the left ear is 
granted.

Service connection for hearing loss of the right ear is 
denied.

Service connection for tinnitus is denied.

Service connection for disability claimed as back pain is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


